Title: Abigail Adams to John Adams, 13 July 1776
From: Adams, Abigail
To: Adams, John


     
      Boston July 13 1776
     
     I must begin with apoligising to you for not writing since the 17 of June. I have really had so many cares upon my Hands and Mind, with a bad inflamation in my Eyes that I have not been able to write. I now date from Boston where I yesterday arrived and was with all 4 of our Little ones innoculated for the small pox. My unkle and Aunt were so kind as to send me an invitation with my family. Mr. Cranch and wife and family, My Sister Betsy and her Little Neice, Cotton Tufts and Mr. Thaxter, a maid who has had the Distemper and my old Nurse compose our family. A Boy too I should have added. 17 in all. My unkles maid with his Little daughter and a Negro Man are here. We had our Bedding &c. to bring. A Cow we have driven down from Braintree and some Hay I have had put into the Stable, wood &c. and we have really commenced housekeepers here. The House was furnished with almost every article (except Beds) which we have free use of, and think ourselves much obliged by the fine accommodations and kind offer of our Friends. All our necessary Stores we purchase jointly. Our Little ones stood the opperation Manfully. Dr. Bulfinch is our Physician. Such a Spirit of innoculation never before took place; the Town and every House in it, are as full as they can hold. I believe there are not less than 30 persons from Braintree. Mrs. Quincy, Mrs. Lincoln, Miss Betsy and Nancy are our near Neighbours. God Grant that we may all go comfortably thro the Distemper, the phisick part is bad enough I know. I knew your mind so perfectly upon the subject that I thought nothing, but our recovery would give you eaquel pleasure, and as to safety there was none. The Soldiers innoculated privately, so did many of the inhabitants and the paper curency spread it everywhere. I immediately determined to set myself about it, and get ready with my children. I wish it was so you could have been with us, but I submit.
     I received some Letters from you last Saturday Night 26 of June. You mention a Letter of the 16 which I have never received, and I suppose must relate something to private affairs which I wrote about in May and sent by Harry.
     
     As to News we have taken several fine prizes since I wrote you as you will see by the news papers. The present Report is of Lord Hows comeing with unlimited powers. However suppose it is so, I believe he little thinks of treating with us as independant States. How can any person yet dreem of a settlement, accommodations &c. They have neither the spirit nor feeling of Men, yet I see some who never were call’d Tories, gratified with the Idea of Lord Hows being upon his passage with such powers.
     
     
      Sunday july 14
     
     By yesterdays post I received two Letters dated 3 and 4 of July and tho your Letters never fail to give me pleasure, be the subject what it will, yet it was greatly heightned by the prospect of the future happiness and glory of our Country; nor am I a little Gratified when I reflect that a person so nearly connected with me has had the Honour of being a principal actor, in laying a foundation for its future Greatness. May the foundation of our new constitution, be justice, Truth and Righteousness. Like the wise Mans house may it be founded upon those Rocks and then neither storms or temptests will overthrow it.
     I cannot but feel sorry that some of the most Manly Sentiments in the Declaration are Expunged from the printed coppy. Perhaps wise reasons induced it.
     Poor Canady I lament Canady but we ought to be in some measure sufferers for the past folly of our conduct. The fatal effects of the small pox there, has led almost every person to consent to Hospitals in every Town. In many Towns, already arround Boston the Selectmen have granted Liberty for innoculation. I hope the necessity is now fully seen.
     I had many dissagreable Sensations at the Thoughts of comeing myself, but to see my children thro it I thought my duty, and all those feelings vanished as soon as I was innoculated and I trust a kind providence will carry me safely thro. Our Friends from Plymouth came into Town yesterday. We have enough upon our hands in the morning. The Little folks are very sick then and puke every morning but after that they are comfortable. I shall write you now very often. Pray inform me constantly of every important transaction. Every expression of tenderness is a cordial to my Heart. Unimportant as they are to the rest of the world, to me they are every Thing.
     We have had during all the month of June a most severe Drougth which cut of all our promising hopes of english Grain and the first crop of Grass, but since july came in we have had a plenty of rain and now every thing looks well. There is one Misfortune in our family which I have never mentiond in hopes it would have been in my power to have remedied it, but all hopes of that kind are at an end. It is the loss of your Grey Horse. About 2 months ago, I had occasion to send Jonathan of an errant to my unkle Quincys (the other Horse being a plowing). Upon his return a little below the church she trod upon a rolling stone and lamed herself to that degree that it was with great difficulty that she could be got home. I immediately sent for Tirrel and every thing was done for her by Baths, ointments, polticeing, Bleeding &c. that could be done. Still she continued extreem lame tho not so bad as at first. I then got her carried to Domet but he pronounces her incurable, as a callous is grown upon her footlock joint. You can hardly tell, not even by your own feelings how much I lament her. She was not with foal, as you immagined, but I hope she is now as care has been taken in that Respect.
     I suppose you have heard of a fleet which came up pretty near the Light and kept us all with our mouths open ready to catch them, but after staying near a week and makeing what observations they could set sail and went of to our great mortification who were prepared for them in every respect. If our Ship of 32 Guns which was Built at Portsmouth and waiting only for Guns and an other of  at Plimouth in the same state, had been in readiness we should in all probability been Masters of them. Where the blame lies in that respect I know not, tis laid upon Congress, and Congress is also blamed for not appointing us a General.—But Rome was not Built in a day.
     I hope the Multiplicity of cares and avocations which invellope you will not be too powerfull for you. I have many anxietyes upon that account. Nabby and Johnny send duty and desire Mamma to say that an inflamation in their Eyes which has been as much of a distemper as the small pox, has prevented their writing, but they hope soon to be able to acquaint Pappa of their happy recovery from the Distemper.—Mr. Cranch and wife, Sister Betsy and all our Friends desire to be rememberd to you and foremost in that Number stands your
     
      Portia
     
     
      PS A little India herb would have been mighty agreable now.
     
    